United States Court of Appeals
      for the Federal Circuit
                 ______________________

        UNITED STATES CAPITOL POLICE,
                   Petitioner

                            v.

             OFFICE OF COMPLIANCE,
                  Cross-Applicant

 FRATERNAL ORDER OF POLICE, DISTRICT OF
 COLUMBIA LODGE NO. 1, U.S. CAPITOL POLICE
           LABOR COMMITTEE,
                 Intervenor
           ______________________

                  2018-1201, 2018-1395
                 ______________________

    Petitions for review of a decision of the Board of Di-
rectors of the Office of Compliance in No. 15-LMR-02
(CA).
                  ______________________

               Decided: January 25, 2019
                ______________________

   KELLY MARISSA SCINDIAN, Office of Employment
Counsel, United States Capitol Police, Washington, DC,
argued for petitioner. Also represented by FREDERICK M.
HERRERA.

   JOHN D. UELMEN, Office of the General Counsel,
United States Office of Compliance, Washington, DC,
2                      UNITED STATES CAPITOL POLICE v. OOC




argued for cross-applicant. Also represented by JULIA
AKINS CLARK; SIMONE N. JENKINS, Congressional Office of
Compliance, Washington, DC.

   DAVID WILLIAM RICKSECKER, Woodley & McGillivary
LLP, Washington, DC, argued for intervenor.
               ______________________

Before NEWMAN, LOURIE, and CLEVENGER, Circuit Judges.
CLEVENGER, Circuit Judge.
    On September 25, 2017, the Board of Directors of the
Congressional Accountability Office of Compliance
(“Board”) issued a decision stating that the United States
Capitol Police (“Police”) committed an unfair labor prac-
tice when it refused to comply with a decision of an arbi-
trator made pursuant to a collective bargaining
agreement to which the Police is a party. U.S. Capitol
Police and Fraternal Order of Police, D.C. Lodge No. 1
U.S. Capitol Police Labor Comm., No. 15–LMR–02, 2017
WL 4335143 (C.A.O.C. Sept. 25, 2017).
                      BACKGROUND
    The Congressional Accountability Act of 1995 (“Act”),
among other things, affords congressional employees the
right to join together in bargaining units, bargain with
their employer over conditions of employment, enter
collective bargaining agreements, and resolve disputes
through grievance and arbitration procedures specified in
those collective bargaining agreements. 2 U.S.C. §§ 1301–
1438. 1 The Act achieves those goals by incorporation of


    1  The CAA was amended on December 21, 2018.
See Congressional Accountability Act of 1995 Reform Act,
Pub L. No. 115-397, 132 Stat. 5297 (2018). All citations to
the Act refer to the applicable provisions in effect before
the 2018 amendments, unless otherwise indicated.
UNITED STATES CAPITOL POLICE v. OOC                       3



many provisions found in chapter 71 of Title 5 of the U.S.
Code relating to federal service labor-management rela-
tions. See, e.g., id. § 1351 (incorporating provisions in
chapter 71 of Title 5). The Act created the Office of Com-
pliance (“OOC”), which is overseen by its Board. Id.
§ 1381. For labor-management relations arising under
the Act, the Board exercises the authorities of the Federal
Labor Relations Authority under specified sections of
chapter 71. Id. § 1351(c)(1). The Board is authorized to
issue regulations to carry out the Act, and to submit a
matter presented to it to a hearing officer, subject to
review by the Board. Id. §§ 1351(c)(1), 1351(d)–(e), 1384.
     The Fraternal Order of Police, District of Columbia
Lodge No. 1, U.S. Capitol Police Labor Committee (“Un-
ion”) entered into a Collective Bargaining Agreement
(“CBA”) with the Police, effective June 8, 2010. The CBA
provides that employee termination (defined as “removal”)
is a disciplinary action subject to the grievance and arbi-
tration provisions of the CBA. J.A. 691, 697–98, 701–02.
Section 32.14 of the CBA provides that when the griev-
ance and arbitration processes are invoked, “[t]he decision
of the arbitrator is final and binding.” J.A. 702. The
refusal by an agency to comply with a final arbitration
award constitutes an unfair labor practice under the Act.
2 U.S.C. § 1351(a)(1) (incorporating 5 U.S.C. § 7116(a)(1),
(8) into the Act).
     The Police is headed by the Chief of Police, who is ap-
pointed by and serves at the pleasure of the Capitol Police
Board, which was created in 1867, and is composed of the
Architect of the Capitol as well as the Sergeants at Arms
of the U.S. House of Representatives and the U.S. Senate.
Id. §§ 1901, 1961(a), 1969(a). The Capitol Police Board
oversees the Police and supports its mission. H.R.J. Res.
2, 108th Cong. § 1014 (2003). The Chief of Police, an ex
officio member of the Capitol Police Board, “is authorized
to appoint, hire, suspend with or without pay, discipline,
discharge, and set the terms, conditions, and privileges of
4                       UNITED STATES CAPITOL POLICE v. OOC




employment of employees of the Capitol Police, subject to
and in accordance with applicable laws and regulations.”
2 U.S.C. § 1907(e)(1)(A). The United States Capitol Police
Administrative Technical Corrections Act of 2009 (“TCA”),
Pub. L. No. 111-145, 124 Stat. 49 (2010), amended a
previous law providing for approval of Chief of Police
termination decisions by the Committee on House Admin-
istration of the House of Representatives and the Com-
mittee on Rules and Administration of the Senate to
instead place that approval authority in the Capitol Police
Board. Compare 2 U.S.C. § 1907(e)(1)(B)(i) (2006), with
id. § 1907(e)(1)(B) (2012). With regard to the role of the
Capitol Police Board in an employee termination, the TCA
reads:
    The Chief may terminate an officer, member, or
    employee only after the Chief has provided notice
    of the termination to the Capitol Police Board (in
    such manner as the Board may from time to time
    require) and the Board has approved the termina-
    tion, except that if the Board has not disapproved
    the termination prior to the expiration of the 30-
    day period which begins on the date the Board re-
    ceives the notice, the Board shall be deemed to
    have approved the termination.
2 U.S.C. § 1907(e)(1)(B) (2012).
    Under the Act, the duty to bargain in good faith over
conditions of employment extends to such conditions “to
the extent not inconsistent with any Federal law or any
Government-wide rule or regulation . . . .” 5 U.S.C.
§§ 7102, 7117(a)(1); see also 2 U.S.C. § 1351(a)(1) (incor-
porating those provisions of chapter 71 of Title 5 into the
Act). In addition, matters “specifically provided for by
Federal statute” are not “conditions of employment”
subject to collective bargaining, and therefore fall outside
the duty to bargain. 5 U.S.C. § 7103(a)(14)(C), effective
under the Act pursuant to Office of Compliance Final
UNITED STATES CAPITOL POLICE v. OOC                      5



Regulations § 2421.3(m)(3) (“OOC Regs.”); see also 142
Cong. Rec. H10237, at H10370–71 (daily ed. Sept. 12,
1996) (noticing the OOC’s issuance of final regulations).
     In this case, the Police on June 28, 2013, terminated
one of its officers for misconduct, and the termination was
specifically approved by the Capitol Police Board. The
terminated officer invoked his rights under the CBA,
seeking to arbitrate the question of whether his termina-
tion was proper. The arbitrator on May 13, 2014, held
that for the misconduct shown, termination was excessive,
and instead a 30-day suspension was proper. The arbitra-
tor directed the Police to reinstate the officer, without
setting a deadline for reinstatement, and awarded the
officer back pay and benefits. The Police filed exceptions
to the arbitration award with the Board, which in due
course the Board denied on December 12, 2014. After
back and forth communications among the Union, the
Police, and the arbitrator over whether the Police would
comply with the arbitrator’s decision, the arbitrator on
February 18, 2015, gave the Police a 30-day deadline for
compliance. Just a few days before the deadline, the
Police told the Union for the first time that it absolutely
refused to comply with the direction of the arbitrator to
reinstate the officer and provide the Union with infor-
mation it previously requested.
    The Union filed charges with the OOC alleging that
the refusal by the Police to comply with the arbitrator’s
decision constituted an unfair labor practice, and the
General Counsel of the OOC filed an unfair labor practice
complaint with the Board. The hearing officer assigned to
the complaint sustained the charge, and on review the
Board agreed with the hearing officer.
     Before the Board, the Police argued on the merits that
the arbitrator lacked jurisdiction over the subject of
employee termination. Without jurisdiction, the arbitra-
tor’s award would be of no effect, and consequently refusal
6                       UNITED STATES CAPITOL POLICE v. OOC




to comply with the arbitrator’s decision could not consti-
tute an unfair labor practice. In addition, the Police
argued that the Union’s unfair labor practice charge was
untimely filed, and consequently the hearing officer’s
decision has no effect. The Police’s jurisdictional argu-
ments, repeated now on appeal, contended that the sub-
ject of employee termination is barred from inclusion in a
CBA because inclusion would be inconsistent with law. In
addition, the Police argued that the subject of employee
termination is specifically provided for by federal statute,
and thus excluded from the scope of a CBA.
    The Board held that the unfair labor practice charge
was timely filed, and rejected the Police’s jurisdictional
arguments. On September 25, 2017, the Board issued its
decision and order. The order specifies that the Police
cease and desist from failing to fully implement the
arbitrator’s May 13, 2014, award, as supplemented by the
arbitrator’s June 17, 2014, order.
     The Police petitions this court for review of the
Board’s decision, and the OOC for its part cross­applies to
this court for an order enforcing the Board’s decision and
order. We have jurisdiction over the Police’s petition
under 2 U.S.C. § 1407(a)(1)(D) and jurisdiction over the
OOC’s application under 2 U.S.C. § 1407(a)(2). We apply
the Administrative Procedure Act (“APA”) standard of
review, 5 U.S.C. § 706, to enforcement actions brought
under § 1407(a)(2). U.S. Capitol Police v. Office of Com-
pliance (“Capitol Police I”), 908 F.3d 748, 758 (Fed. Cir.
2018). As for the Police’s petition, we apply the standard
of review set out in 2 U.S.C. § 1407(d), which we have said
“is essentially identical to the APA standard.” Id. at 755
n.4.
    For the reasons set forth below, we deny the Police’s
petition and grant the OOC’s application.
UNITED STATES CAPITOL POLICE v. OOC                        7



                        THE ISSUES
    This case does not present any challenge to the merits
of the arbitrator’s decision to reinstate the officer in
question, nor is there any question that the CBA, to which
the Police is bound, required an arbitrator vested with
jurisdiction to make a final decision in the case. The only
question before us is whether the Police committed an
unfair labor practice. The Police does not contest that
refusal to comply with an arbitrator’s award under a CBA
is an unfair labor practice. The Police argues here, as
below, that the arbitrator had no jurisdiction over the
case in the first place, leaving the arbitral award a nullity
on its face, and thus refusal to comply with the award
cannot constitute an unfair labor practice.
    The Police’s jurisdictional argument is presented in
two forms. The first is that the subject of employee ter-
mination is excluded entirely from CBAs covering legisla-
tive branch employees. That argument is premised on the
fact that the Act does not provide for judicial review of
employee termination decisions, and borrows its strength
from cases decided under the Civil Service Reform Act of
1978 (“CSRA”), Pub. L. No. 95-454, § 205, 92 Stat. 1111,
1143. Under that statutory regime, which covers execu-
tive branch employees, certain employees lack judicial
review of adverse actions taken against them by executive
branch agencies. In a number of post-CSRA cases, execu-
tive branch employees lacking statutory appeal rights
under the CSRA sought to obtain judicial review of ad-
verse actions taken against them in other fora. In United
States v. Fausto, 484 U.S. 439 (1988), and subsequent
related cases, it was held that where Congress denied
direct judicial review in the CSRA, it would violate the
CSRA to permit an alternative avenue of judicial review.
Because the Act provides no direct judicial review for
employee termination, and because the CBA grants
review of employee termination, the Police argues the
situation under the CBA is like that in the post-CSRA
8                       UNITED STATES CAPITOL POLICE v. OOC




cases, where a party denied judicial review by the CSRA
was denied judicial review elsewhere. The Police thus
contends that it is inconsistent with that CSRA body of
law to allow employee termination to be covered in a CBA.
The Police argues that the above body of law should lead
this court to conclude that it would violate the Act to
permit arbitration over employee termination. The Act on
its face permits the subject of employee termination to be
included in a CBA, but the Police argues that to give the
Act its plain meaning will make the Act inconsistent with
law.
     The Police’s second jurisdictional argument rests on
its view that the subject of employee termination is not a
condition of employment, because it has been “specifically
provided for” by the TCA, and therefore the subject of
employee termination must be deemed excluded from the
CBA.
    The Police also asserts that the unfair labor practice
complaint filed by the Union was untimely, and as such
the hearing officer’s decision cannot stand, and that the
Board’s determination that the Police committed an
unfair labor practice by its refusal to respond to the
Union’s information requests is erroneous.
     The OOC does not take issue in this case with the Po-
lice’s view that lack of subject matter authority over an
issue renders an arbitral award a nullity and hence that
non-compliance is not an unfair labor practice. Instead,
the OOC argues that the Police’s grounds for removing
employee termination from the CBA lack merit. The OOC
also argues that the Police’s challenge to the timeliness of
the unfair labor practice complaint lacks merit, as well as
the Police’s challenge to the unfair labor practice offense
based on failure to provide requested information.
    We address the Police’s arguments in turn below.
UNITED STATES CAPITOL POLICE v. OOC                        9



   EMPLOYEE TERMINATION AS AN IMPERMISSIBLE CBA
                    SUBJECT
    As noted above, the Police fashions the broad subject
matter exclusion argument as based on case law devel-
oped under the CSRA. In its brief, the Police argues that
it would be inconsistent with law to allow employee
termination to be decided under a CBA. That argument
by the Police has been rejected recently by this court, and
hence need not be addressed in great detail here.
    In Capitol Police I, the Police argued, as here, that
employee termination is not legal subject matter for a
CBA, because allowing the subject in a CBA would be
inconsistent with law. 908 F.3d at 763. Capitol Police I
involved an attempt by the Police to avoid bargaining over
the subject of employee termination, id. at 753, whereas
the Police attempts here to avoid an unfair labor practice
on the ground that the subject of employee termination is
wholly outside the reach of a CBA. While the fact setting
of the two cases is different, the jurisdictional argument is
the same. The complete rejection of the Police’s CSRA-
based jurisdictional contention in Capitol Police I com-
mands its rejection here.
    In Capitol Police I, this court explained in detail why
the subject matter exclusion argument fails. See id. at
763–65. In short, Fausto dealt with executive branch
employees who sought to end run the CSRA to obtain
judicial review when Congress had specified that those
employees should not have judicial review. Id. at 763.
The related cases in our sister circuits, mainly Depart-
ment of the Treasury, Office of Chief Counsel v. Federal
Labor Relations Authority, 873 F.2d 1467 (D.C. Cir. 1989),
and U.S. Department of Health & Human Services v.
Federal Labor Relations Authority, 858 F.2d 1278 (7th
Cir. 1988), which were discussed in Capitol Police I, dealt
with executive branch employees who were also seeking
to end run the CSRA’s denial of judicial review by asser-
10                      UNITED STATES CAPITOL POLICE v. OOC




tion of arbitration remedies and similarly held that such
remedies would violate the CSRA. Capitol Police I, 908
F.3d at 763–64. But those cases dealt with the CSRA,
which created the Merit Systems Protection Board
(“MSPB”), and gave certain classes of executive branch
employees the right to challenge their terminations by
election either through the MSPB hearing mechanism, or
through arbitration where available under a CBA, but not
both. Id. at 764 (citing 5 U.S.C. § 7121(e)(1)). Under
either avenue, the initial adjudication is reviewed in this
court on appeal. The Act, on the other hand, does not
afford some legislative branch employees a choice between
access to the MSPB or arbitration, and deny such choice
to other legislative branch employees. The post-CSRA
case law was necessary to preserve the structure of the
CSRA. Denying arbitration of employee termination is
not necessary to preserve the structure of the Act, which
by its explicit terms allows for arbitration of employee
termination. Id. at 764–65.
    Capitol Police I rejected the analogy to Fausto and its
progeny. Id. at 763–65. Indeed, the lead circuit court
case relied on by the Police, as explained in Capitol Police
I, supports the conclusion that the absence of judicial
review of legislative employee termination under the Act
does not undermine arbitrator review of termination
decisions. See id. at 764 (discussing Dep’t of the Treasury,
873 F.2d 1467). We again reject the Police’s Fausto-based
jurisdictional argument.
     THE TCA AS A BAR TO ARBITRATION OF EMPLOYEE
                    TERMINATION
    The Police mounts two jurisdictional arguments based
on the TCA, which as noted above provides a form of
ratification of an employee termination decision of the
Chief of Police by the Capitol Police Board. First, the
Police asserts that to permit arbitration over employee
termination would be inconsistent with law, meaning
UNITED STATES CAPITOL POLICE v. OOC                       11



inconsistent with the TCA because of the Capitol Police
Board’s ratification authority.     That argument was
squarely rejected in Capitol Police I, and we need not
repeat our detailed statutory analysis of the TCA, which
led us to conclude that the TCA does not stand in the way
of arbitration of employee termination. Id. at 760–62.
    The Police also argues that the TCA should be inter-
preted to specifically provide for employee termination,
eliminating the subject of employee removal from arbitra-
tion because, if specifically provided for by law, it would
not be a condition of employment.              OOC Regs.
§ 2421.3(m)(3). The rationale underlying both jurisdic-
tional arguments based on the TCA is similar. The ra-
tionale is that the TCA gave the Capitol Police Board
sufficient authority over employee termination both to
“specifically provide” for employee termination and to
make arbitration over employee termination inconsistent
with the TCA.
    The Chief of Police has the authority to decide wheth-
er an officer should be terminated.                 2 U.S.C.
§ 1907(e)(1)(A). Once the Chief of Police exercises his
discretion and orders a termination, the TCA gives the
Capitol Police Board three options. It can act specifically
to ratify that decision, or act specifically to disapprove a
termination. Id. § 1907(e)(1)(B). Its third option is to
remain silent, taking no position. Id. If the Capitol Police
Board elects the third option, it fails to act and the TCA
acts for it by providing ratification of the termination
decision made by the Chief of Police. Id. Ratification
provided by the third option provides approval by the
force of law, not by an active decision by the Capitol Police
Board. In short, the TCA does not require the Capitol
Police Board’s actual participation in employee termina-
tion decisions.
    The Supreme Court has interpreted the language “to
the extent such matters are specifically provided for by
12                      UNITED STATES CAPITOL POLICE v. OOC




Federal statute.” In Fort Stewart Schools v. Federal
Labor Relations Authority, 495 U.S. 641 (1990), the statu-
tory language was construed narrowly to mean that a
federal statute must occupy a subject entirely in order to
specifically provide for a subject and thus make it not a
condition of employment. Id. at 645–50. In that case, the
issue was wages and benefits for employees of two ele-
mentary schools owned and operated by the U.S. Army.
Id. at 643. The schools refused to bargain over the issue
on the ground that wages and benefits for the overwhelm-
ing majority of Executive Branch employees are fixed by
law, in accordance with the General Schedules of the Civil
Service Act, and therefore are specifically provided for by
federal statute. Id. at 643–50. The Supreme Court
rejected the school’s argument, because the school’s
employees were among a miniscule minority of Executive
Branch federal employees whose wages and benefits are
excluded from operation of the General Schedules. Id. at
649. Because the subject of wages and benefits for all
Executive Branch federal employees is not completely
governed by the statute cited, the Supreme Court held
that the subject is not specifically provided for by federal
law. Id. at 645–50.
     The narrow reading of the “specifically provided for”
language in Fort Stewart has been applied in subsequent
cases. Where a federal statute completely occupies a
subject, leaving entire authority over a subject within the
statute, the statute is considered to specifically provide
for the subject. Conversely, where a federal statute refers
to a matter and provides for it but leaves some authority
over the subject outside the reach of the statute, the
statute does not specifically provide for the subject. See
Dep’t of the Air Force v. Fed. Labor Relations Auth., 844
F.3d 957, 964 (D.C. Cir. 2016); Int’l Ass’n of Machinists &
Aerospace Workers Franklin Lodge No. 2135 and U.S.
Dep’t of the Treasury Bureau of Engraving & Printing, 50
F.L.R.A. 677, 681–84 (1995).
UNITED STATES CAPITOL POLICE v. OOC                      13



    Because the TCA gives the Capitol Police Board only a
piece of the subject matter of employee termination, and
even that piece—its stated ratification of the actual
termination decision made by the Chief of Police—can be
avoided by remaining silent in the face of termination
ordered by the Chief of Police, it hardly can be said that
the TCA meets the test of Fort Stewart.
     We also note that we previously observed in Capitol
Police I that the TCA falls short of the Fort Stewart test.
That observation was made in connection with the “specif-
ically provided for” jurisdictional argument in the Police’s
opening brief, after the Police at oral argument aban-
doned the specifically provided for argument under the
TCA in favor of its alternative “inconsistent with law”
argument under the TCA. Capitol Police I, 908 F.3d at
760 n.10. Moreover, it is also noteworthy that the Police
in its reply brief in this case did not respond to the OOC’s
contention that the TCA is not a “specifically provided for”
statute under Fort Stewart.
 TIMELINESS OF THE UNFAIR LABOR PRACTICE COMPLAINT
    An unfair labor practice charge must be filed within
180 days of the occurrence of the alleged unfair labor
practice. See 2 U.S.C. § 1351(c)(2) (incorporating 5 U.S.C.
§ 7118(a)(4)(A)). The Union charged that the Police
committed an unfair labor practice when it failed to
implement the May 13, 2014 arbitrator’s award that had
been supplemented and clarified by the arbitrator’s June
17, 2015 final order. The Union’s charge, filed July 28,
2015, was challenged by the Police as untimely.
    The limitations period for filing an unfair labor prac-
tice charge is triggered in one of two ways: “(1) when a
party expressly notifies a party that it will not comply
with the obligations required by an award, or (2) when an
award establishes a deadline for implementing obligations
required by the award and the deadline passes without
the party taking any action to implement the award.”
14                     UNITED STATES CAPITOL POLICE v. OOC




U.S. Dep’t of the Treasury Internal Revenue Serv. Wash.
D.C. and Nat’l Treasury Emps. Union, 61 F.L.R.A. 146,
150 (2005); accord Nat’l Treasury Emps. Union v. Fed.
Labor Relations Auth. (“NTEU”), 392 F.3d 498, 500–01
(D.C. Cir. 2004).
    The timeline concerning the arbitrator’s award in this
case starts with the date of the initial arbitration award:
       1. May 13, 2014 – arbitrator directs the officer to
          be returned to service, without setting a dead-
          line for compliance.
       2. May 22, 2014 – Union requests additional in-
          formation from the Police necessary to imple-
          ment the arbitration award.
       3. June 12, 2014 – Police files exceptions to the
          arbitration award with the Board, and arbitra-
          tor stays implementation of his award pending
          Board review.
       4. December 12, 2014 – Board denies the Police’s
          exceptions.
       5. December 16, 2014 – arbitrator removes the
          stay on implementation of the May 13, 2014
          award, and directs the Police to provide the
          Union with its May 22, 2014 information re-
          quest, without setting any deadline for compli-
          ance.
       6. December 19, 2014 – Police responds to the ar-
          bitrator’s December 16, 2014 communication,
          acknowledging its receipt and saying “[w]e will
          continue to work with the Union’s counsel on
          issues related to the award . . . .” J.A. 135.
       7. January 15, 2015 – Union sends email mes-
          sage to the Police, asking for the status on its
          information request and when the officer
          should report for duty.
UNITED STATES CAPITOL POLICE v. OOC                     15



       8. January 26, 2015 – arbitrator writes the Police
          and the Union, inquiring about the status of
          the officer’s reinstatement, and if reinstate-
          ment had not occurred, asking to be informed
          when the parties expected to fully enforce the
          arbitration award, without setting any dead-
          line for compliance.
       9. January 26, 2015 – Union notifies the arbitra-
          tor that the Police has not reinstated the of-
          ficer and has ignored the Union’s information
          request.
       10. January 26, 2015 – counsel for the Police re-
           sponds to the January 15, 2015 inquiry from
           the Union, saying “I am waiting to hear from
           my client as to how it wishes to proceed, and
           will notify you once I have a response. I antic-
           ipate knowing something in the next couple of
           weeks.” J.A. 498.
       11. February 11, 2015 – Union emails the arbitra-
           tor complaining that it has heard nothing from
           the Police about the officer’s reinstatement or
           its information request, and requesting the ar-
           bitrator to order the Police to comply with the
           reinstatement and the information request.
       12. February 18, 2015 – arbitrator communicates
           to both parties, directing the Police to comply
           in full with respect to reinstatement and
           providing the Union with the requested infor-
           mation, setting a 30-day deadline for compli-
           ance.
       13. March 13, 2015 – Police notifies the Union that
           it will not comply with the arbitration award,
           citing jurisdictional grounds.
16                     UNITED STATES CAPITOL POLICE v. OOC




       14. March 23, 2015 – arbitrator notifies the parties
           of the procedures he will use to determine
           compensation for the officer.
       15. June 17, 2015 – arbitrator issues a final order
           clarifying and amending the May 13, 2014
           award, calculating compensation and ordering
           the Police to reinstate the officer immediately.
       16. July 28, 2015 – Union files its unfair labor
           practice charge.
     The Police argues that the 180-day time period should
run starting sometime between December 15, 2014, the
first business day after the Board denied the Police’s
exceptions to the arbitration award, and January 26,
2015, when it allegedly was clear to the Union that the
Police would not meet its obligations. The Police contends
that the time for filing should begin to run when the
Union knew or should have known that the Police would
not comply. Here, the Police tries to impose what is
known as the discovery rule as the test for when the filing
time should be triggered. But the discovery rule has no
place when measuring the time for filing an unfair labor
practice complaint, having been flatly rejected in NTEU
in favor of the standard set forth above. 392 F.3d at 501.
And even if the discovery rule had any weight in this case,
the Police could hardly claim that the Union knew or
should have known that the Police would not comply
during a time when the Police told the Union it did not
know whether its client would comply. The Police’s
position on the test for measuring time wholly lacks
merit.
    Under the correct standard, the question is whether
more than 180 days passed after the Police gave actual
notice that it would not comply, or after the deadline set
by the arbitrator for compliance.
UNITED STATES CAPITOL POLICE v. OOC                     17



    The record demonstrates that the deadline for compli-
ance set by the arbitrator on February 18, 2015, was
March 20, 2015. 2 And the date on which the Police an-
nounced it would not comply was March 13, 2015. The
unfair labor practice complaint was filed within 180 days
of both March 13 and 20, and therefore was timely filed.
       FAILURE TO PROVIDE INFORMATION AS AN UNFAIR
                     LABOR PRACTICE
    The Police argued below that failure to provide the in-
formation requested by the Union as necessary for it to
participate in implementation of the arbitral award is not
an unfair labor practice. Its argument was based on its
jurisdictional challenges to arbitration over employee
terminations, and on the alleged failure of the arbitrator
to comply with CBA provisions covering requests for
information. The hearing officer rejected the challenge,
stating that the CBA provided sufficient authority for the
arbitrator to enforce information requests.
     The Board sustained the hearing officer’s determina-
tion that failure to provide the requested documents
constituted an unfair labor practice. In doing so, the
Board rejected the primary jurisdictional challenge (as did
Capitol Police I and as do we), and affirmed the hearing
officer’s findings that the arbitrator exercised proper
authority under the CBA in pressing the Police to comply
with the Union’s information requests.




   2    Although the Board implied that the 30-day dead-
line concluded on March 17, 2015, we note that 30 days
from the date of the arbitrator’s decision is March 20,
2015. See J.A. 6 (“[T]he Arbitrator ordered the [Police] to
comply with his Award within 30 days, i.e., by March 17,
2015.”); J.A. 507 (arbitrator’s decision dated February 18,
2015, setting 30-day deadline).
18                     UNITED STATES CAPITOL POLICE v. OOC




    The Police repeats here its previous challenge to the
Board’s decision sustaining the unfair labor practice
charge for failure to comply with the Union’s information
requests. Like the Board, we conclude that the Police’s
challenge lacks merit.
                       CONCLUSION
     For the reasons set forth above, we hold that the Po-
lice’s petition for review lacks merit, and must be denied.
As the Police’s challenge to the OOC’s application seeking
enforcement of the Board’s decision and order depends on
its jurisdictional challenge to the Board’s final decision,
its opposition to the OOC’s application fails. We therefore
grant the OOC’s application for enforcement of the
Board’s September 25, 2017 decision and order.
 DENIED AS TO 2018-1201 AND GRANTED AS TO
                 2018-1395
                          COSTS
     No costs.